DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by Applicant on April 28, 2021 and is acknowledged and the specification amendment to be entered.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2021 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “process equipment” must be shown and be designated/denoted with reference characters for every feature(s) or the features canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 
Claim Objections
Claims 11, 15 and 16 are objected to because of the following informalities: 
Claim 11 recites in line 13, the limitation “resulting shreds or pieces” is suggested to be replaced with “resulting shreds pieces”.
Claim 15 recites in line 2, the limitation “resulting shreds or pieces” is suggested to be replaced with “resulting shreds pieces”.
Claim 16 recites in lines 1- 2, the limitation “removing collected shreds or cut pieces” is suggested to be replaced with “removing collected shreds pieces”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recites in line 2 the limitation “the process equipment”. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shibayama et al. US. Publication (2014/0116214) hereinafter Shibayama in view of Quigley US. (2010/0199820) hereinafter Quigley.
Regarding claim 1, (Currently amended)
Shibayama discloses a tubing processing apparatus (as shown in fig 2, whole) comprising: 
tubing receiving and manipulation means (2); 
tubing aiming and support means (6); 
shredding means (4, the tubing is slit (element 13) and cut (element 4) is interpreted as shredding, see definition of shred (noun and verb)), spaced a distance from the aiming and support means (6), the shredding means being for engagement with a tubing (1) to transform the tubing into shreds to reduce a volume of the tubing (a volume is defined in the three axles (X,Y,Z) therefore cutting a tubing around the length, width or height is to reduce the volume) and to permit ease of handling and further processing of the shreds; 
the tubing receiving and manipulation means (2) configured to control speed of introduction of tubing (1, the speed in control by element 3) to the shredding means (4) via the aiming and support means motivated by the tubing receiving and manipulation means; 

the shredding means (4) configured to control speed and force (the control and forcing is through element 42) of shredding means (41) applied to tubing (1).
Shibayama is silent about Shred collection means;
Shibayama and Quigley disclose both art in the same field of endeavor (i.e. comminution) and are concerned of a similar problem (i.e. tubing processing).
Quigley, in a similar art, teaches a tubing processing apparatus (fig.1) having a shred collection means (containers (32,34,36) as recited in para.[0031] hereinafter CM). Quigley teaches the shred collection means to be able to receive the shredded tubing (Para.[0031]).
It would have been obvious to the skilled artisan before the effective filing date to construct the shredding/cutting apparatus of Shibayama with a shred collection means as taught by Quigley, as it would be beneficiary to Shibayama, to be able to receive the shredded tubing and facilitate transition for further process.
Regarding claim 2, (Currently amended)
The prior art Shibayama as modified by Quigley, discloses all limitations in claim 1.
Shibayama discloses where the tubing receiving and manipulation means (2) includes gripping means (3) to engage the tubing (1) to be processed.
Regarding claim 3, (Currently amended)
The prior art Shibayama as modified by Quigley, discloses all limitations in claim 2.

Regarding claim 4, (Currently amended)
The prior art Shibayama as modified by Quigley, discloses all limitations in claim 3.
Shibayama discloses wherein the tubing receiving and manipulation means (2) further comprises a tubing straightening and guide means (30, see fig.1) deployed to engage the tubing (1) before the tubing aiming and support means (6) engages the tubing (1), in operation.
Regarding claim 5, (Currently amended)
The prior art Shibayama as modified by Quigley, discloses all limitations in claim 2.
Shibayama in view of Quigley discloses where the gripping means (Shibayama, 3) is a clamp used to engage the tubing (Shibayama, 1 as recited in Para.[0053], the adjustment of element 31 to engage/sandwich is a clamping operation) to permit the tubing to be drawn from an installed setting (Shibayama, 30, see fig.1) and into the apparatus (Shibayama, as shown in fig 1-2), comprised of the aiming and support means (Shibayama, 6), shredding means (Shibayama, 4), and shred collection means (Quigley, CM), 

    PNG
    media_image1.png
    413
    713
    media_image1.png
    Greyscale

by the tubing receiving and manipulation means (Shibayama, 2), and then at the end of a stroke (Shibayama, 311) of the tubing receiving and manipulation means (Shibayama, 2), to release the tubing (Shibayama, 1) and move back to the beginning of the stroke (Shibayama, 311) of the tubing receiving and manipulation means and to regrasp the same tubing (1) for another cycle of manipulation of tubing from setting into process equipment (Shibayama, the function recited in the claim equates the rotation of the belt element 312, which rotates and release the tube at on end an rotated to engage the same tube to allow the forward moving of the tubing element 1 (see arrow of rotation of element 3 in fig.3)).
Regarding claim 6, (Currently amended)
The prior art Shibayama as modified by Quigley, discloses all limitations in claim 1.
Shibayama in view of Quigley discloses wherein the shred collection means (Quigley, CM) further comprises removal means (Quigley, 34,36 as recited in para.[0031]) to remove particles or shreds formed from the tubing by the apparatus for further handling.
Regarding claim 7, (Currently amended)
The prior art Shibayama as modified by Quigley, discloses all limitations in claim 1.

cutting means; tubing; shredded tubing; (Quigley, 24 as scrap) material disposed in the tubing prior to introduction to shredding means; and 
one or more washing fluids for treating the shredded tubing.
Regarding claim 8, (Currently amended)
The prior art Shibayama as modified by Quigley, discloses all limitations in claim 1.
Shibayama discloses where the shreds (1), after being processed by the shredding means (4), is collected via a conveyor system (fig 2, shown one element of the conveyor system) and conveyed from the shredding means (4) for shipment.

    PNG
    media_image2.png
    413
    713
    media_image2.png
    Greyscale

Regarding claim 9, (Currently amended)
The prior art Shibayama as modified by Quigley, discloses all limitations in claim 1.
Shibayama discloses a dedicated power source (32) for the tubing receiving and manipulation means (2, see fig.3).
Regarding claim 10, (Currently amended)
The prior art Shibayama as modified by Quigley, discloses all limitations in claim 1.
.
Claims 1 (Alternate), 11-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shibayama et al. US. Publication (2014/0116214) hereinafter Shibayama in view of Busick et al. US. Patent (5,853,013) hereinafter Busick.
Regarding claim 1, (Currently amended)
Shibayama discloses a tubing processing apparatus (as shown in fig 2, whole) comprising: 
tubing receiving and manipulation means (2); 
tubing aiming and support means (6); 
shredding means (4, the tubing is slit (element 13) and cut (element 4) is interpreted as shredding, see definition of shred (noun and verb)), spaced a distance from the aiming and support means (6), the shredding means being for engagement with a tubing (1) to transform the tubing into shreds to reduce a volume of the tubing (a volume is defined in the three axles (X,Y,Z) therefore cutting a tubing around the length, width or height is to reduce the volume) and to permit ease of handling and further processing of the shreds; 
the tubing receiving and manipulation means (2) configured to control speed of introduction of tubing (1, the speed in control by element 3) to the shredding means (4) via the aiming and support means motivated by the tubing receiving and manipulation means; 

the shredding means (4) configured to control speed and force (the control and forcing is through element 42) of shredding means (41) applied to tubing (1).
Shibayama is silent about Shred collection means;
Shibayama and Busick disclose both art in the same field of endeavor (i.e. comminution of tube).
Busick, in a similar art, teaches a method of a tubing process (fig.1) having a shred collection means (12, collecting as a pile). Busick teaches the shred collection means to be able to receive the shredded tubing (Col.4 lines 24-29).
It would have been obvious to the skilled artisan before the effective filing date to construct the shredding/cutting apparatus of Shibayama with a shred collection means as taught by Busick, as it would be beneficiary to Shibayama, to be able to receive the shredded tubing and facilitate transition for further process.
Regarding claim 11,
The prior art Shibayama as modified by Busick, discloses all limitations in claim 1.
Shibayama discloses a method of processing tubing for transforming the tubing to shreds and reducing a volume of the tubing for further handling or transport with the tubing processing apparatus of claim 1 (as shown in fig 2, whole), comprising the steps of: 
manipulating a loose end of the tubing (1) to enter a tubing aiming and support means (6) to aim the tubing's end to engage with a shredding means (4); 

manipulating the tubing (1) against the shredding means (4) in a way which controls the speed of the tubing's travel (para.[0052] the manipulating means (2) discloses a motor capable of controlling the speed (via the rollers (31)) to feed the tubing) ; 
powering the shredding means (4 is powered by element 42) in a way which controls the shredding of the tubing (perform by element 8 in para.[0073]) as it is manipulated to engage the shredding means (4, as recited in para.[0055]-[0056]).
Shibayama does not disclose containing and collecting resulting shreds pieces of the tubing, resulting from its prior engagement with the shredding means.
Busick, in the similar art, teaches a method of a tubing process (fig.1) with the step of containing and collecting resulting shreds pieces (10, see fig.1 collecting as a pile) of the tubing, resulting from its prior engagement with the shredding means (11, Col.4 lines 24-29). Busick teaches the collection prior engagement with the shredding means to be able to facilitate the flow and render operation more effective.
It would have been obvious to the skilled artisan before the effective filing date to add to the method of Shibayama with the step of a collection prior engagement with the shredding means as taught by Busick, as it would be beneficiary to Shibayama, to be able to facilitate the flow and render operation more effective.
Regarding claim 12,
The prior art Shibayama as modified by Busick, discloses all limitations in claim 11.

Regarding claim 13,
The prior art Shibayama as modified by Busick, discloses all limitations in claim 11.
Shibayama discloses adapted for segmented tubing. (the apparatus of Shibayama is capable of cutting segmented tubings). 
Regarding claim 15, (Currently amended)
The prior art Shibayama as modified by Busick, discloses all limitations in claim 11.
Shibayama does not disclose the step of washing or further treating the shreds or pieces of the tubing.
Busick, in the similar art, teaches the step of washing (20) or further treating the shreds or pieces of the tubing (13). Busick teaches the step of washing the tubing to be able to allow the recycling of the tubing (Col.1 lines 60-62).
	It would have been obvious to the skilled artisan before the effective filing date to add to the method of Shibayama with the step of washing the tubing as taught by Busick, as it would be beneficiary to Shibayama, to be able to improve the quality of the process.
Regarding claim 16, (Currently amended)
The prior art Shibayama as modified by Busick, discloses all limitations in claim 11.
Shibayama in view of Busick discloses removing collected shreds pieces of the tubing (Busick, pile 12) by a conveyor means (Busick, 21) for further processing (Busick, 20 or 13).
Claim 14 is rejected, (as best understood), under 35 U.S.C. 103 as being unpatentable over Shibayama in view of Busick as applied to claim 11 above, and further in view of Brewer US. Patent (3,578,252) hereinafter Brewer.
Regarding claim 14, (Currently amended)
The prior art Shibayama as modified by Busick, discloses all limitations in claim 11.
Shibayama discloses where further manipulating (2) includes pulling the tubing (1, the tubing is pulled by element (31)) from its buried location (30), However Shibayama is silent about the process equipment has been placed into a trench.
Shibayama and Brewer disclose both art with similar structure (i.e. processing apparatus).
Brewer, in a similar art, teaches a process apparatus (fig.1) wherein the process equipment (21) has been placed into a trench (below ground, Col.1 lines 69-73). Brewer teaches the process equipment to be placed into a trench to be able to facilitate the supply of the material to be processed as well known in the mechanical art.
It would have been obvious to the skilled artisan before the effective filing date to construct the shredding/cutting apparatus of Shibayama to be placed into a trench as taught by Brewer, as it would be beneficiary to Shibayama, to be able to facilitate the supply of the material to be processed as well known in the mechanical art.
Response to Arguments
Applicant's arguments filed on 04/28/2021 have been fully considered but they are not persuasive. 
Applicant argues that references Shibayama do not disclose the shredding means rather teaches away from a shredding means.

The references Shibayama disclosed apparatus for process tubing, and the reference discloses that the tube is splitted (13) then cut (4) therefore is equivalent to the shredding since by definition shred (verb) means cut into shreds or cut up or cut off and shred (noun) a long strip cut.
As discussed above, the references in combination, disclose all the limitations of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley SELF can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

May 17, 2021

/S.O.B./Examiner, Art Unit 3725  

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725